Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant’s election group I without traverse of in the reply filed on 03/02/2022 is acknowledged.

				   Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/24/2019, 08/23/2019, 05/13/2020, 05/29/2020, 01/05/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “similar gauge” in claim 20 is a relative term which renders the claim indefinite. The term “similar gauge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination the examiner will treat this limitation as “overlapped gauge”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,4,19 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Kasukawa et al. (JP2005144500 cited in Applicant’s IDS, hereinafter “Kasukawa(fig.2)”, attached English version document)

Kasukawa(fig.2) teaches: 
1.A welded blank assembly (abstract,fig.2), comprising: 
	a first sheet metal piece (fig.2,11) having an end with a reduced thickness portion (see fig 2 below where the examiner labeled originally not labeled end with reduced thickness portion) and a recess (see fig 2 below where the examiner labeled originally not labeled recess); 
	a second sheet metal piece (fig.2, 12) having an end (see fig 2 below where the examiner labeled originally not labeled end of second metal piece) that nests within the first sheet metal piece recess (fig.2, labeled end of second metal piece nest within labeled recess); 
	and a hybrid weld joint joining the first and second sheet metal pieces together, wherein the hybrid weld joint (fig.2, 14) includes both a lap portion and a butt portion (fig.2, 14a – lap portion and 14b – butt portion; page.13, para.8; two metal plates join at lap and butt portion).

2. The welded blank assembly of claim 1, wherein the first sheet metal piece is made of aluminum(fig.2; 11 – Aluminum; page.13, para.6)  or an aluminum-based alloy and has a thickness of 1 mm to 3 mm, inclusive, and the recess has a length τ that is between 2 mm and 5 mm, inclusive, and a depth σ that is between 1 mm and 1.5 mm, inclusive (page.13, para.5;  aluminum metal piece has thickness is 2mm, length of recess is 3mm, depth of recess is 1mm).

4. The welded blank assembly of claim 1, wherein at least one of the first or second sheet metal pieces is made of aluminum (fig.2; 11 – Aluminum; page.13, para.6) or an aluminum-based alloy, the first and second sheet metal pieces have a dissimilar gauge (according the chart, two metal pieces have dissimilar gauge; first sheet metal is aluminum has thickness is 2mm and gauge is around 12-13; steel has thickness is 1mm and gauge is 19; https://www.unipunch.com/support/charts/metal-gauges/, accessed at 4/28/2022), a surface of the first sheet metal piece is flush with respect to a surface of the second sheet metal piece at a flush side of the welded blank assembly (fig.2,12b; top surface of second metal piece flush with top surface of first metal piece), and the hybrid weld joint extends from the flush side into the welded blank assembly (fig.2, 14b as butt portion joint from flush side(12b) into the welded blank assembly connect with lap portion joint). 

19. The welded blank assembly of claim 1, wherein the hybrid weld joint has an overall length that is a sum of a length of a lap interface of the lap portion and a length of a butt interface of the butt portion and is between 3mm to 6.5mm, inclusive (page.13, para.5; length of recess is 3mm; depth of recess is 1mm, sum of length is 4mm).


    PNG
    media_image1.png
    616
    914
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa (fig.2) JP 2005144500 in view of Kasukawa (fig.3).

Kasukawa (fig.2) teaches the invention as discussed above, but is silent on steel piece with recess (claim 3), two metal pieces nest each other with weld joint(claim 20,21) . 

Kasukawa (fig.3) teaches:

3. The welded blank assembly of claim 1, wherein the first sheet metal piece is made of steel (fig.3, 22; steel; page.14, para.5) and has a thickness of 1 mm to 3 mm, inclusive, and the recess has a length τ that is between 2 mm and 5 mm, inclusive, and a depth σ that is between 0.7 mm and 1.2 mm, inclusive (page.14, para.2-3; steel has thickness is 2mm, length of recess is 3mm, depth of recess is 1mm).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa (fig.2) first metal piece is made of steel as taught Kasukawa (fig.3) in another embodiment because it amounts to a simple substitution of one type of welding component material known in the art for another. 

20. The welded blank assembly of claim 1, wherein at least one of the first or second sheet metal pieces is made of aluminum or an aluminum-based alloy (fig.3 22; aluminum;  whole metal piece), the first and second sheet metal pieces have a similar gauge (according the chart, two metal pieces have overlapped gauge; first sheet metal is aluminum has thickness is 2mm and gauge is around 12-13; steel has thickness is 2 mm and gauge is 13-14; overlapped gauge 13; https://www.unipunch.com/support/charts/metal-gauges/, accessed at 4/28/2022), and the second sheet metal piece also has an end with a reduced thickness portion and a recess that complement the first sheet metal piece reduced thickness portion and recess so that the ends of the first and second sheet metal pieces can nest within each other (fig.3;  nest within each other).

21. The welded blank assembly of claim 20, wherein the hybrid weld joint includes 5a lap portion that extends across a lap interface formed by opposing horizontal surfaces of the first and second sheet metal pieces(fig.3, 24a,25a), a first butt portion that extends across a first butt interface formed by opposing first vertical surfaces of the first and second sheet metal pieces(fig.3, 24b), and a second butt portion that extends across a second butt interface formed by opposing second vertical surfaces of the first and second sheet metal pieces(fig.3,25b).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) with two metal pieces nest each other as taught Kasukawa (fig.3) in order to welding two metal material with different shape to satisfy any requirement of manufacture process. 

Claim 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa(fig.2) JP2005144500 in view of Yang US 2018/0009060.

Kasukawa(fig.2) teaches the invention substantially as claimed for the blank assembly according to claim 5 further comprising a weld that extends from the flush side (fig.2, 14b as butt portion joint from flush side(12b) into the welded blank assembly connect with lap portion joint) into the welded blank assembly (fig.2,11,12), the end of the second sheet metal piece (see fig 2 above where the examiner labeled originally not labeled end of second metal piece), crosses a lap interface formed by opposing horizontal surfaces of the first and second sheet metal 5pieces, and at least partially extends into the end of the first sheet metal piece (fig.14a; lap joint crosses the lap interface as shaded portion that extend into the end of the first sheet metal piece).

Kasukawa(fig.2) teaches the invention substantially as claimed for the blank assembly according to claim 6 further comprising the weld contributes a lap portion and a butt portion of the hybrid weld joint (fig.2, 14a and 14b; overlapping surface and abutting surface with shaded portion).

However, Kasukawa(fig.2) teaches the invention as discussed above, but is silent on keyhole weld (claim 5, 6).

Yang teaches:
5. keyhole weld (see Yang, fig.2, 78; Keyhole weld by laser; page.6, para.0040; the keyhole (78) and the molten aluminum weld pool as keyhole weld; For welded blank assembly, see Kasukawa(fig.2); in combination of Kasukawa(fig.2) in view of Yang teaches a keyhole and molten weld pool that extends from the flush side into the welded blank assembly such that it penetrates all the way through the end of the second sheet metal piece, crosses a lap interface formed by opposing horizontal surfaces of the first and second sheet metal pieces, and at least partially extends into the end of the first sheet metal piece).

6. the keyhole weld (see Yang, fig.2, 78; Keyhole weld by laser; page.6, para.0040; the keyhole (78) and the molten aluminum weld pool as keyhole weld; fig.2 exhibits the keyhole weld at the lap and the butt portion), and the hybrid weld joint is formed using a single laser (fig.2, 24; laser beam; for lap and portion, see Kasukawa(fig.2); in combination of Kasukawa(fig.2) in view of Yang teaches the keyhole weld contributes to both a lap portion and a butt portion of the hybrid weld joint and the hybrid weld joint is formed using a single laser).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) with keyhole weld as taught by Yang because this level of keyhole penetration produces re-solidified workpiece material by single laser beam that extends across each of the faying interfaces to give the weld joint its capacity to fusion weld the overlapping workpieces together (page.3, para.0015).

Claim 7,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa(fig.2) JP2005144500 in view of Yang US 2018/0009060 in further view of Mori et al. (US 2014/0113185, hereinafter “Mori”).

Kasukawa(fig.2) in view of Yang teaches the invention substantially as claimed for the blank assembly according to claim 7 further comprising a weld that extends from the flush side (see Kasukawa, fig.2, 11,12; top surface of first and second plate material) into the welded blank assembly (see kasukawa,fig.2) such that it spans a butt interface formed by opposing vertical surfaces of the first and second sheet metal pieces (see Kasukawa fig.2,14b, shaded portion spans the butt interface between first and second metal pieces) and the end of the second sheet metal piece (see fig 2 above where the examiner labeled originally not labeled end of second metal piece). 

Regarding claim 8, The welded blank assembly of claim 7, wherein the keyhole weld contributes to a lap portion of the hybrid weld joint (see Kasukawa(fig.2) in view of Yang as discussed above) , and the hybrid weld joint is formed using a focused laser (see Kasukawa(fig.2) in view of Yang, fig.2, 24; page.7, para.0049; focused laser beam(24)). 

Regarding 9, The welded blank assembly of claim 7, wherein the conduction weld is wider than the keyhole weld and the keyhole weld is deeper than the conduction weld (see Kasukawa(fig.2) in view of Yang; page.3, para.0013; conduction weld has low power density relative to keyhole weld that only create molten metal weld pool, keyhole weld deeper and narrower penetration of the molten metal weld pool).

However, Kasukawa(fig.2) in view of Yang teaches the invention as discussed above, but is not specific with conduction weld (claim 7, 8).

Mori teaches:
7. a conduction weld (fig.31A,138 – conduction weld; two metal piece (130,132) are welded by conduction weld with defocused laser beam irradiation for butt portion; page.15, para. 0225) and at least partially extends into metal piece. (fig.31A, 138- conduction weld, second work piece(132), first work piece(130); conduction weld is extending into the end of the metal piece(181); for weld blank assembly, see Kasukawa (fig.2) in view of Yang; in combination of Kasukawa (fig.2) in view of Yang in further view of Mori teaches  a conduction weld that extends from the flush side into the welded blank assembly such that it spans a butt interface formed by opposing vertical surfaces of the first and second sheet metal pieces and at least partially extends into the end of the second sheet metal piece).

8. the conduction weld and a defocused laser (fig.31A,138 – conduction weld; two metal (130,132) are welded by conduction weld with defocused laser beam irradiation for butt portion; page.15, para. 0225; for butt portion, see Kasukawa(fig.2) in view of Yang; in combination of Kasukawa(fig.2) in view of Yang in further view of Mori teaches the keyhole weld contributes to a lap portion of the hybrid weld joint, the conduction weld contributes to a butt portion of the hybrid weld joint, and the hybrid weld joint is formed using a focused laser and a defocused laser).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Yang with conduction weld as taught by Mori because the conduction weld is achieved using lower power, defocused laser and a relatively low energy density resulting weld is shallow and wide, thereby it provides a stronger welding for butt portion.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa (fig.2) JP2005144500 in view of Yang US 2018/0009060 in further view of Mori and in further view of Shiihara et al. (US 2009/0200277, thereinafter “Shiihara”).

Regarding claim 10, Kasukawa (fig.2) in view of Yang in further view of Mori teaches the invention substantially as claimed for the blank assembly according to claim 10 further comprising keyhole weld, conduction weld, the end of the second sheet metal piece (see modified Kasukawa).

However, Kasukawa(fig.2) in view of Yang in further view of Mori teaches the invention as discussed above, but is silent on overlapped weld joint section.

Shiihara teaches:
10. an overlapped weld joint section. (fig.7, 11a and 11b formed an overlap section; for keyhole and conduction weld, see Kasukawa(fig.2) in view of Yang in further view of Mori;  in combination of Kasukawa(fig.2) in view of Yang in further view of Mori and in further view of Shiihara teaches an overlapped weld joint section where the keyhole weld and the conduction weld overlap one another in the end of the second sheet metal piece).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Yang in further view of Mori with overlapped joint section as taught by Shiihara in order to providing a stronger weld joint. The keyhole weld overlap with conduction weld, and both welds provide joint at lap and butt portion for two metal pieces as multiple joints that efficiently increase the bonding effort. 

Claim 11,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa (fig.2) JP2005144500 in view of Kasukawa (fig.3) in further view of Mori US 2014/0113185. 

Regarding claim 11, Kasukawa (fig.2) in view of Kasukawa (fig.3) teaches the invention substantially as claimed for the blank assembly according to claim 11 further comprising at least one of the first or second sheet metal pieces is made of aluminum or an aluminum-based alloy (fig.3,21 – aluminum as second metal piece; reduced portion only), the first and second sheet metal pieces have a dissimilar gauge (according to the chart, two metal pieces have dissimilar gauge; first sheet metal is steel has thickness is 2mm and gauge is around 13-14; Aluminum has thickness is 1mm and gauge is 18; https://www.unipunch.com/support/charts/metal-gauges/, accessed at 4/28/2022), a surface (fig.3, 25a) of the first sheet metal piece (fig.3, 22) is stepped with respect to a surface (fig.3, 24a) of the second sheet metal piece (fig.3,21; reduced portion only nest within first metal piece) at a stepped side of the welded blank assembly.

14. The welded blank assembly of claim 11, wherein the hybrid weld joint crosses a lap interface formed by opposing horizontal surfaces of the first and second sheet metal pieces, and at least partially extends into the end of the second sheet metal piece (see Kasukawa(fig.2) in view of Kasukawa(fig.3); fig.3, 25a,25b – lap and butt joint portion with shaded portion).

16. The welded blank assembly of claim 14, wherein the hybrid weld joint further includes an additional weld that extends from the stepped side into the welded blank assembly such that it spans a butt interface formed by opposing vertical surfaces of the first and second sheet metal pieces and at least partially extends into the end of the second sheet metal piece (fig.3, 23b; weld extends from the stepped side and spans a butt interface(25b, shaded portion as weld extends into the end of the second metal piece), page.14, para.8).

Regarding claim 17. The welded blank assembly of claim 16, wherein the weld contributes to a lap portion of the hybrid weld joint, the additional weld contributes to a butt portion of the hybrid weld joint and is formed using a focused laser (see Kasukawa (fig.2) in view of Kasukawa (fig.3); addition weld with focused laser (23b) contribute to butt portion (25b), weld contribute lap portion (25b)).

However, Kasukawa(fig.2) in view of Kasukawa(fig.3 teaches the invention as discussed above, but is silent on the hybrid weld joint extends from the stepped side (claim 11,14), the weld contributes to both a lap portion and a butt portion(claim 15), weld with defocused laser, wider and deeper(claim 17).

Mori teaches:
11. the hybrid weld joint extends from the stepped side into the welded blank assembly (fig.32, fig.33, conduction weld(138; page.16; para.0241) provide butt and lap weld joint (138) extends from the stepped side(163) into the weld blank assembly).

14. a weld that extends from the stepped side into the welded blank assembly such that it penetrates all the way through the reduced thickness portion of the first sheet metal piece (fig.32, fig.33, conduction weld(138; page.16; para.0241).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Kasukawa(fig.3) with the hybrid weld joint extends from the stepped side into the welded blank assembly as taught Mori in order to providing a strong weld joint for blank assembly; the weld joint is formed from stepped side all the way into the welded blank assembly increase the weld area that provide more welding strength. 

15. The welded blank assembly of claim 14, wherein the weld contributes to both a lap portion and a butt portion of the hybrid weld joint and the hybrid weld joint is formed using a single laser (fig.32, fig.33, conduction weld(138; page.16; para.0241) contributes the lap portion and the butt portion(fig.32, 163,167 is provided joint nugget in fig.33 with signal laser(171)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Kasukawa(fig.3) with weld lap and butt interface with single laser as taught by Mori because the conduction weld with defocused laser provides gentle nugget with long diameter, therefore a thin metal lap and butt interface can be welded with a single laser.

17.using a defocused laser(fig.30A), and the weld is wider than the additional weld and the additional weld is deeper than the weld (fig.30A, 30B; the weld with defocused laser (30A) is wider than the additional weld with focused laser(30B),  and the additional weld with focused laser(30B) is deeper than the weld with defocused laser(30B)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Kasukawa(fig.3) with conduction weld as taught Mori because the conduction weld with defocused laser provides gentle nugget with long diameter, keyhole weld with focused laser provides sharp, long and large nugget. Therefore, a desired nugget depth (welded range) can be obtained (page.14-15, para.0222-224).

Claim 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa (fig.2) JP2005144500 in view of Kasukawa (fig.3) in further view of Mori US 2014/0113185 and in further view of Murakami JP2007136489. 

Regarding claim 12, Kasukawa (fig.2) in view of Kasukawa(fig.3) in further view of Mori teaches the invention substantially as claimed for the blank assembly according to claim 12 further comprising hybrid weld joint includes a conduction weld (see Kasukawa(fig.2) in view of Kasukawa(fig.3)in view of Mori; fig.32, fig.33, conduction weld(138; page.16; para.0241) that extends from the stepped side into the welded blank assembly such that it penetrates into the reduced thickness portion of the first sheet metal piece, crosses a lap interface formed by opposing horizontal surfaces of the first and second sheet metal pieces, crosses a butt interface formed by opposing vertical surfaces of the first and second sheet metal pieces, and at least partially extends into the end of the second sheet metal piece (see Kasukawa(fig.2) in view of Kasukawa(fig.3); fig.3, 25a,25b – lap and butt joint portion).

13. The welded blank assembly of claim 12, wherein the conduction weld contributes to both a lap portion and a butt portion of the hybrid weld joint and the hybrid weld joint is formed using a single laser. (see Kasukawa(fig.2) in view of Kasukawa(fig.3)in view of Mori; fig.32, 163,167 is provided joint nugget in fig.33 with signal laser(171)).

Kasukawa(fig.2) in view of Kasukawa(fig.3) in further view of Mori teaches the invention as discussed above, but is silent on non-90 degree (claim 12).

Murakami teaches:
12.non-900 angle (fig.14, 8; inclined laser beam).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Kasukawa(fig.3) in further view of Mori with non-900 angle as taught by Murakami in order to proving a deeper and wider weld. If the optical axis of the laser beam is irradiated at an appropriate inclination angle from the welded material side having a high melting point to the welded material side having a low melting point, the bond area increases to the lower melting point aluminum side, allowing further bond strength(page.17,para.0026).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa(fig.2) JP2005144500 in view of Kasukawa(fig.3) in further view of Mori US 2014/0113185 and in further view of Shiihara US 2009/0200277. 

Kasukawa (fig.2) in view of Kasukawa(fig.3) teaches the invention as discussed above, but is silent on overlapped section.

Shiihara teaches:
18. The welded blank assembly of claim 16, wherein the hybrid weld joint includes an overlapped weld joint section where the weld and the additional weld overlap one another in the end of the first sheet metal piece. (fig.7, 11a and 11b formed an overlapped section). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) in view of Kasukawa(fig.3) in further view of Mori with overlap section as taught by Shiihara in order to providing a stronger weld joint. The keyhole weld overlap with conduction weld, and both weld provide joint at lap and butt portion for two metal pieces as multiple joints that efficiently increase the bonding effort.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa(fig.2) JP2005144500 in view of Westbroek et al. (US Pat.6060682,cited in Applicant’s IDS, hereinafter “Westbroek”).

Kasukawa(fig.2) teaches the invention substantially as claimed for the blank assembly according to claim 22 further comprising at least one of the first or second sheet metal pieces is made of aluminum or an aluminum-based alloy (fig.2, 11; aluminum).

However, Kasukawa(fig.2) teaches the invention as discussed above, but is silent on tapered edge.

Westbroek teaches:
22.tapered edges (fig.5,24b, 28b, first and second metal pieces with laser(34b) as butt interface) and dissimilar gauge (fig.5, 12b, 14b – two metal pieces has big difference of thickness which is have dissimilar gauge; for aluminum, see Kasukawa(fig.2); in combination of Kasukawa(fig.2) in view of Westbroek teaches at least one of the first or second sheet metal pieces is made of aluminum or an aluminum-based alloy, the first and second sheet metal pieces have a dissimilar gauge, and the first and second sheet metal pieces have tapered edges that form a butt interface). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify the invention of Kasukawa(fig.2) with two metal with tapered as taught Westbroek in order to welding two metal material with tapered interface to satisfy any requirement of manufacture process. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0304405, US 10052719, US 2016/0016261, US 8487211, US 2006/0278618, US 	6642473, US 6221505

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761




/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761